DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 20, 32, 33, 45, 47, 56, and 82-95 are pending in the instant application. Claims 20, 32, 33, 45, 47, 87, and 89-94 are rejected. Claims 56, 82-86, 88, and 95 are objected to. 
Information Disclosure Statement
	The information disclosure statement filed on July 15, 2022 has been considered and a signed copy of form 1449 is enclosed herewith.
Election/Restrictions
	Applicant’s election without traverse of Group II, now claims 20, 32, 33, 45, 47, 56, and 82-95, and with traverse of the species 
    PNG
    media_image1.png
    221
    518
    media_image1.png
    Greyscale
in the response filed on July 15, 2022 is acknowledged. The traversal is on the ground(s): there is no undue burden. Upon further search and consideration, the restriction requirements have been withdrawn and the full scope of the subject matter of claims 20, 32, 33, 45, 47, 56, and 82-95 has been searched and examined in its entirety. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20, 32, 33, 45, 47, 87, and 89-94 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siegel et al. (Anal. Chem. 1997, 69, 2716-2726).
Siegel et al. discloses calicheamicin derivatives, which are antitumor antibiotics, conjugated to monoclonal antibodies, such as the compounds having the structures 4B and 4C (see Chart 1 on page 2718). The structures 4B and 4C anticipate compounds of Formula (II) of the instant claims wherein n is 0; X is O; R2, R3 and R4 are H; L1 is C(O)C1-10alkyleneO; L2 is CH2C(CH3)2SS; R11 is an antibody; and R12 is a drug. 
Claim Objections
Claims 56, 82-86, 88, and 95 are objected to for depending on a previous rejected claim. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626